Exhibit 10.1

 

INTELLECTUAL PROPERTY PURCHASE AGREEMENT

 

This Intellectual Property Purchase Agreement, hereinafter referred to as the
"Agreement", is made and executed on the following terms and conditions among:

 

FracFlow Biotechnologies LP, a Canadian Limited Partnership, whose corporate
office is located at 100 Midland Drive, Dieppe, New Brunswick, hereinafter
referred to as "FracFlow".

 

American Xanthan Corporation, a Wyoming Corporation, whose corporate office is
located 1749 Cheyenne, Wyoming, USA  hereinafter referred to as "Company".

 

"FracFlow and "Company" are sometimes hereinafter collectively referred to as
the "Parties", and individually as a "Party".

 

Recitals

 

"FracFlow" legal owner of certain Intellectual Properties including pending
patents for the synthesis of Xanthan from Potato Pulp, hereinafter referred to
as "Intellectual Property/Properties". (Exhibit A)

 

"Company", established in 2013, is an company focused on intellectual property
research and development. "Company" operations include the acquisition,
development, marketing and licensing of intellectual properties. Looking to the
future, "Company" is seeking entry into the Xanthan manufacturing industry.

 

Whereas, the "Parties" are desirous of entering into this "Agreement", wherein
"Company" will purchase the Intellectual Property/Properties of "FracFlow".

 

Now Therefore, the "Parties" hereby agree as follows:

 

Offer and Acceptance

 

The "Parties" specifically offer, accept and agree to all of the terms,
conditions, and provisions of this "Agreement".

 

Consideration

 

The consideration of the stock conveyance, acts, mutual promises, covenants and
conditions contained herein, and in further consideration of the mutual
performance thereof, together with other good and valuable consideration, the
receipt thereof, is agreed upon by the "Parties" as legal, adequate, and
sufficient.

 

 

 

--------------------------------------------------------------------------------

The "Agreement"

 

1. Parties : The "Parties" to this "Agreement" are: FracFlow Biotechnologies LP
and American Xanthan Corporation.

 

2. Sale of Intellectual Property/Properties & Prototype : "Company" agrees to
purchase all the rights title and interest of the "Intellectual
Property/Properties" of "FracFlow" for 500,000 shares of "Company" restricted
common stock at the deemed price of $5.00 a share.

 

3. Non Compete Provision : The undersigned "FracFlow" and each of its signing
Members agree not to compete with "Company", or commence, either as an
individual or through a new entity, any operation that would be in direct
competition with "Company" in the United States and the licensed  "Intellectual
Properties" for a period of five (5) years from the date of execution of this
"Agreement".

 

4. Acts, Procedures, and Duties of "Company":

 

4.01 Conduct and perform the terms and conditions as set-forth in this
"Agreement" with the utmost professionalism, honesty, and forthrightness as is
mandated by industry standards pertaining to this undertaking.

 

4.02 Continually oversee, maintain protect, preserve and safeguard the
"FracFlow" "Intellectual Properties".

 

4.03 Be responsible for complying with all laws, in particular with those laws
applicable to the activities described under this "Agreement".

 

4.04 Use its best efforts to effectuate and comply with all of the terms and
conditions of this "Agreement", and with all laws of the respective countries
involved.

 

5. Time of Essence: The "Parties" agree that time is of the essence in executing
this "Agreement"

 

6. Waiver. No delay or omission on the part of "Parties" in exercising any right
hereunder shall operate as a waiver of such right or any other right. A waiver
by the "Parties" of a provision of this "Agreement" shall not prejudice or
constitute a waiver of the "Party's" right otherwise to demand strict compliance
with that provision or any other provision of this "Agreement".

 

7. Execution Venue and Choice of Law. This "Agreement" is executed and entered
into and governed by the laws of the State of Wyoming as to any dispute or
unresolved issue.

 

8. Severability. If a court of competent jurisdiction finds any provision of
this "Agreement" to be invalid or unenforceable as to any circumstance, such
finding shall not render that provision invalid or unenforceable as to any other
circumstances. If feasible, any such offending provision shall be deemed
modified to be within the limits of enforceability or validity; however, if the

--------------------------------------------------------------------------------

offending provision cannot be so modified, it shall be stricken and all other
provisions of this Agreement in all other respects shall remain valid and
enforceable.

 

9. Commissions and Fees. The "Parties" represent and acknowledge that there are
no fees or commissions to be paid to any person or entity resulting from the
execution and entry of the "Parties" into this" Agreement".

 

10. Taxes. The "Parties" agree that each "Party" shall be individually and
respectively responsible for any and all taxes from Federal, State or local that
otherwise that might be owed accessed to a "Party", and each "Party" agrees to
hold the other "Parties" harmless from any collection process of any said tax.

 

11. Litigation. Each "Party" states that there are no lawsuits, proceedings, or
governmental investigations pending or threatened against them.

 

12. Agreement Not Unconscionable. It is agreed by "Parties" that the terms and
conditions of the "Agreement" are not unconscionable to any "Party".

 

13. Entire Agreement. This instrument embodies the whole agreement of the
"Parties". There are no promises, terms, conditions, or obligations other than
those contained herein. This "Agreement" supersedes all previous communications,
representations, or agreements, either verbal or written between the "Parties"
hereto. Any agreement entered into between "Parties" after the date of this
"Agreement", must be in writing, signed by the "Parties" hereto, and added to
this "Agreement" as an addendum.

 

14. Authority and Binding Effect. The execution, delivery, and performance of
this "Agreement" by the "Parties" have been duly authorized by all necessary
action of the respective entities/companies all are enforceable in accordance
with their terms. Such execution, delivery, and performance do not require the
consent or approval of any other person or governmental agency or authority.
Each signing Party has the capacity and authority to execute this "Agreement".
This "Agreement" is binding upon the "Parties" hereto, and is legally
enforceable in accordance with the respective terms hereof.

 

IN WITNESS WHEREOF, the "Parties" have caused this "Agreement" to be duly
authorized and executed on the day, month and year hereinafter set-forth.

 

 

FracFlow Biotechnologies LP

 

By: CHASE BANCROFT

Dated: November 13, 2014

 

Title: General Partner

 

American Xanthan Corporation

 

By: HENRY LUCE

Dated: November 13, 2014

 

Title: Chief Executive Officer

 

 